          Case 7:21-mj-02575-UA Document 1 Filed 03/08/21 Page 1 of 2



Approved:      ________________________________
               BENJAMIN A. GIANFORTI
               Assistant United States Attorney

Before:        HONORABLE ANDREW E. KRAUSE
               United States Magistrate Judge
               Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                   :
UNITED STATES OF AMERICA           :
                                   :            21 Mag. 2575
          -v.-                     :            RULE 5(c)(3) AFFIDAVIT
                                   :
ROBERTO A. MINUTA,                 :
                                   :
                Defendant.         :
                                   :
-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

          MICHAEL CALLANAN, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

          On or about February 24, 2021 the United States
District Court for the District of Columbia (the “DDC”) issued a
warrant for the arrest of ARoberto A. Minuta” (the “Warrant”).
The Warrant was based upon a complaint charging Roberto A.
Minuta with one count of obstructing an official proceeding and
aiding and abetting the same, in violation of 18 U.S.C. §§
1512(c)(2) & 2; one count of knowingly entering or remaining in
any restricted building or grounds without lawful authority, in
violation of 18 U.S.C. § 1752(a)(1); and one count of tampering
with documents or proceedings, in violation of 18 U.S.C. §
1512(c)(1) (the “Complaint”). Copies of the Warrant, Complaint,
and supporting affidavit (the “Agent Affidavit”) are attached.

          I believe that ROBERTO A. MINUTA, the defendant, who
was taken into FBI custody on March 6, 2021, in the Southern
District of New York, is the same individual as the ARoberto A.
Minuta@ who is wanted by the DDC.




                                      1
       Case 7:21-mj-02575-UA Document 1 Filed 03/08/21 Page 2 of 2



          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          1.   I am a Special Agent with the FBI. I have been
personally involved in determining whether ROBERTO A. MINUTA,
the defendant, is the same individual as the “Roberto A. Minuta”
named in the Warrant. Because this Affidavit is being submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          2.   Based on my involvement in this investigation and
my discussions with other members of law enforcement, I know
that:

          a.   On or about March 6, 2021, law enforcement
arrested ROBERTO A. MINUTA, the defendant, in Newburgh, New
York. MINUTA answered to the name “Rob” and acknowledged that he
is the Roberto A. Minuta named in the Warrant and Complaint. I
also recognized him from the images of him in the Complaint when
I took him into my custody to be presented today.

          WHEREFORE, deponent prays that ROBERTO A. MINUTA, the
defendant, be bailed or imprisoned, as the case may be.
                                 /s/ Michael Callanan
                                 (by AEK, with permission)
                                 _______________________________
                                 Michael Callanan
                                 Special Agent
                                 FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1 on: _________________________
                               By FaceTime


____________________________3/8/2021
HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   2
